Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following 35 U.S.C. 112(b) rejection has been withdrawn in light of the amendment filed 9/7/2022.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “configured to” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14, 21, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rathmann et al. (EP 2907775).

1. Rathmann et al. teach:
(Currently Amended) An actuated machine/mining conveyor belt drive system 30 comprising: 
a main frame 40 & 42; 
a machine shaft 34 mounted on the main frame by means of a bearing module 36 & 38; 
a gearless torque motor 48/50/74 coupled to the machine shaft for driving a rotation of the machine shaft (fig 2); 
a torque arm 54/58/76 coupled to the gearless torque motor; and 
a catching structure 82, 84 & 86, wherein the gearless torque motor is coupled to the machine shaft such that the gearless torque motor is capable of following a translational movement of the machine shaft (fig 4), wherein the torque arm is coupled to the gearless torque motor for inhibiting a rotational motion of the gearless torque motor, relative to the main frame (excerpt below), about a central axis 34 of the gearless torque motor, and wherein the catching structure is arranged underneath the gearless torque motor and is configured to catch and hold the gearless torque motor in case of a failure causing the gearless torque motor's weight to be no longer carried by the machine shaft (fig 4).  

    PNG
    media_image1.png
    325
    631
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    92
    867
    media_image3.png
    Greyscale

2. Rathmann et al. teach:
 (Original) The actuated machine according to claim 1, wherein the gearless torque motor includes a stator portion 50 and a rotor portion 52.  
3. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein the catching structure is separated from the gearless torque motor by an air gap and/or wherein the catching structure is mounted directly on the main frame (fig 4 above).  
4. Rathmann et al. teach: 
(Currently Amended) The actuated machine according to claim 1, wherein the gearless torque motor is coupled to the machine shaft such that the machine shaft carries at least 50% or at least 90% of the gearless torque motor's weight.  

    PNG
    media_image4.png
    104
    844
    media_image4.png
    Greyscale

5. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein a first end portion of the torque arm is attached to the gearless torque motor and/or a part rigidly connected to the gearless torque motor such as to inhibit the rotational motion of the gearless torque motor, relative to the main frame, about a central axis of the gearless torque motor (re rejection of claim 18 below).  


6. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein the catching structure includes a holding structure and/or a supporting structure 80 (re rejection of claim 19 below).  
7. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 5, wherein a second end portion of the torque arm is attached to at least one of a first group, the first group including: the catching structure, a holding structure 82/84/86, a supporting structure 80, and the main frame (fig 4 above).  
8. Rathmann et al. teach: 
(Currently Amended) The actuated machine according to claim 6, wherein the holding structursupported by a pivot support
9. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 6, wherein the supporting structure supports the holding structure's weight and/or the gearless torque motor's weight in case of a failure causing the gearless torque motor's weight to be no longer carried by the machine shaft (figs 2 & 4).  
10. Rathmann et al. teach: 
(Currently Amended) The actuated machine according to claim 6, wherein the holding structure includes at least one stopper for stopping and holding the gearless torque motor in case of a failure causing the gearless torque motor's weight to be no longer carried by the machine shaft (fig below).  

    PNG
    media_image5.png
    467
    619
    media_image5.png
    Greyscale

11. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein the actuated machine further includes at least one of a second group, wherein the at least one of the second group is separated by an air gap from the gearless torque motor, the second group including: a holding structure, a supporting structure 80, and a stopper (the air gap is between the motor and the support structure, fig 4).  

12. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein the catching structure's weight is supported by the main frame (fig 2/4).  
13. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 11, wherein an air gap decouples the at least one of the second group's 80 weight from the gearless torque motor, the at least one of the second group's 80 weight is not supported by the machine shaft and/or the at least one of the second group's weight is not supported by the gearless torque motor (fig 4).  
14. Rathmann et al. teach:
 (Currently Amended) The actuated machine according to claim 1, wherein the machine shaft is provided for driving a conveyor belt (via pulley 32, fig 2).  
16. Rathmann et al. teach:
 (New) The actuated machine according to claim 2, wherein the catching structure is separated from the gearless torque motor by an air gap and/or wherein the catching structure is mounted directly on the main frame (re rejection of claim 3 above).  

17. Rathmann et al. teach:
 (New) The actuated machine according to claim 2, wherein the gearless torque motor is coupled to the machine shaft such that the machine shaft carries at least 50% or at least 90% of the gearless torque motor's weight (excerpt above).  

18. Rathmann et al. teach:
 (New) The actuated machine according to claim 2, wherein a first end portion 54/58/76 of the torque arm is attached to the gearless torque motor and/or a part rigidly connected to the gearless torque motor such as to inhibit the rotational motion of the gearless torque motor, relative to the main frame, about a central axis of the gearless torque motor (figs 2 & 4).  

19. Rathmann et al. teach:
 (New) The actuated machine according to claim 2, wherein the catching structure includes a holding structure and/or a supporting structure (80/82/84/86, fig 4).

21. Rathmann et al. teach:
 (New) The actuated machine according to claim 1, wherein the catching structure extends outside an envelope of the main frame (catching arms located at points 54, 58, and 76 are all located outside of the mainframe, see figs 2 & 4).

22. Rathmann et al. teach:
 (New) The actuated machine according to claim 1, wherein the catching structure is arranged directly underneath the gearless torque motor (see response to applicant’s arguments below and fig 4 above).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rathmann et al..

15. Rathmann et al. has been discussed above, re claim 1; but does not explicitly teach the gearless torque motor weighs at least 500kgSerial No. PendingPreliminary AmendmentPage 6, and/or a holding structure weighs at least 200kg.  
However, Rathmann et al. does teach a structure capable of supporting a motor for a conveyer type operation.  Weight and size of the motor and holding structure would be considered when designing a motor and holding structure of that motor for a particular operation.  For instance, a small and light weight motor and holding structure for a small operation or task and a large heavy motor and holding structure for that motor for a task requiring more output from the motor.  That being said, weight/size of the motor and the weight/size of the holding structure are result effective variables crucial in improving the versatility of the motor and holding structure.  One having ordinary skill in the art would be motivated to design the motor of Rathmann et al. the gearless torque motor weighs at least 500kgSerial No. PendingPreliminary AmendmentPage 6, and/or a holding structure weighs at least 200kg for the aforementioned reasons.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Rathmann et al. so that the gearless torque motor weighs at least 500kgSerial No. PendingPreliminary AmendmentPage 6, and/or a holding structure weighs at least 200kg, as taught by Rathmann et al. so as to improve the versatility of the motor and holding structure.

20. Rathmann et al. has been discussed above, re claim 1; but does not explicitly teach hat the gearless torque motor weighs 1000kg, and/or the holding structure weighs 400kg.  
However, Rathmann et al. does teach a structure capable of supporting a motor for a conveyer type operation.  Weight and size of the motor and holding structure would be considered when designing a motor and holding structure of that motor for a particular operation.  For instance, a small and light weight motor and holding structure for a small operation or task and a large heavy motor and holding structure for that motor for a task requiring more output from the motor.  That being said, weight/size of the motor and the weight/size of the holding structure are result effective variables crucial in improving the versatility of the motor and holding structure.  One having ordinary skill in the art would be motivated to design the motor of Rathmann et al. the gearless torque motor weighs 1000kg, and/or the holding structure weighs 400kg for the aforementioned reasons.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Rathmann et al. so that the gearless torque motor weighs 1000kg, and/or the holding structure weighs 400kg, as taught by Rathmann et al. so as to improve the versatility of the motor and holding structure.


Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered but they are not persuasive.	
In response to applicant’s arguments regarding the catching structure not being directly underneath the motor, this is not found persuasive because the limitation “directly underneath” is not in the claim.  As further evidence to support the examiner’s rejection regarding said argument, the interference point76 is directly under neath the motor anis supported by a beam that is connected to support beams 82, 84, and 86 which are underneath the motor when viewed from fig 4.  That being established, the limitations at question are taught by Rathmann et al..
In regards to applicant’s argument regarding inherency, this too is not found persuasive in light of the preceding response to applicant’s argument (re preceding paragraph). 
In response to applicant’s argument regarding Rathmann et al. catching structure not being “configured to” catch the motor in case of failure, this too is not found persuasive because there is nothing in applicant’s claim language that would distinguish said functionality of the catching structure over that of the prior.  Said plainly, all of the structural limitations of the claim were disclosed in Rathmann et al..  Since Rathmann et al. discloses the structural limitations, the functional limitations of catching the motor in case of failure are met (the catching structure is underneath the motor and will catch the motor in case of failure).  Still further, the functional recitation of catching the motor in case of failure is very broad and does not give a hint as to what kind of failure.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832